I differ from my brethren, and regret that I have not time to formulate an opinion giving more fully the reasons for my dissent.
The statute of March 29, 1799, providing that life convicts should be "deemed and taken to be civilly dead to all intents and purposes in the law," was, I believe, passed to simplify the law and to remove the confusion and uncertainty which existed in the common law as to the civil death of felons. It brought the law into harmony with our social organization and governmental system. As the convict could no longer discharge any of his obligations to society, he was to possess no civil rights whatever. As he could not discharge any of the duties of husband or father, the family ties were severed. As he could have no use for property and no power to manage or possess the same, that was to pass away from him. He became civily dead in the law, and the law ceased to know or to take any notice of him. He no longer possessed any rights growing out of organized society or depending upon or given by law. As to all such rights, he was, in law, dead and buried; and such were the views of Chancellor KENT when he wrote the opinions in Troup v. Wood (4 Johns. Ch. 229), and Platner v. Sherwood (6 id. 118), and also of the court in Deming's Case (10 Johns. 232).
I cannot believe that the legislature, by the different phraseology used in the Revised Statutes (2 R.S. 701, § 20), "shall thereafter be deemed civilly dead," meant to change the scope and meaning of the previous law. The rule was simply expressed in more concise and appropriate language. There *Page 335 
was no reason in revising the prior law to change it, and it cannot be supposed that the legislature meant to abandon a certain and plain rule and go back to the archaisms, uncertainties and confusion of the common law. The progress in the revision was foward, not backward. To show the comprehensive meaning which the law-makers evidently thought the language of section 20 had, we may read the next section providing for the protection of the convict's person as follows: "The person of a convict sentenced to imprisonment in a state prison is under the protection of the law; and any injury to his person, not authorized by law, is punishable in the same manner as if he was not sentenced or convicted." The clear implication from the provision contained in the act relating to "absconding, concealed and non-resident debtors" (2 R.S. 15, § 1), referred to in the opinion of Judge ANDREWS, is that the legislature, when framing that provision, understood that a life convict was divested of his estate.
I not only see no reason to suppose that the legislature meant to retain the common law as to the effect of civil death, but I can see no reason for retaining the common law, or for construing doubtful phraseology so as to retain it. While the convict has no use for his property and no obligations to perform; while he cannot use his property for his comfort, aggrandizement or enjoyment; while he cannot protect it by action or recover it by any proceedings, if taken away from him, why should he be permitted to retain the title thereto — and why should it not, under any wise system of laws, be devolved upon his successors or his heirs and next of kin?
The life convict was not declared civilly dead in the law simply to deprive him of the right to vote, to sit as a juror, to bear arms, to marry and hold office, because his physical conditions were such that he could do none of these things. What, then, according to the conclusion reached by my brethren, is meant in the statute by "civilly dead?" How much of the convict is civilly dead and how much civilly alive? To solve these questions the legal wayfarer will find few blazed *Page 336 
trees along his pathway, which must frequently be obscure, uncertain and easily missed.
I, therefore, favor the reversal of the General Term.
All concur with ANDREWS, J., except EARL, J., dissenting, and GRAY, J., not sitting.
Order affirmed and judgment accordingly.